DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/7/21 has been entered.
 
Response to Amendment
	1. The amendment filed 4/7/21 has been entered.
	2. Claims 1-7, 9-20 remain pending within the application.
	3. The amendment filed 4/7/21 is sufficient to overcome the 35 USC 103(a) rejections of claims 1-7, and 9-20. The previous rejections have been withdrawn.

Claim Objections
Claims 1, and 7 are objected to because of the following informalities:  
Regarding claim 1:
All instances of a ‘fourth anchor term’ should be a ‘second anchor term’;
All instances of a ‘fourth text window’ should be a ‘second text window’;
All instances of a ‘fourth encoding’ should be a ‘third encoding’;

Regarding claim 7:
All instances of a ‘second anchor term’ should be a ‘third anchor term’;
All instances of a ‘third encoding’ should be a ‘fifth encoding’;
All instances of ‘a third anchor term’ should be ‘a fourth anchor term’.
Appropriate correction is required.

Claim Interpretation
A significant portion of the claim language includes conditional statements. Examiner would like to point out MPEP 2111.04 (II). 
The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. For example, assume a method claim requires step A if a first condition happens and step B if a second condition happens. If the claimed invention may be practiced without either the first or second condition happening, then neither step A or B is required by the broadest reasonable interpretation of the claim. If the claimed invention requires the first condition to occur, then the broadest reasonable interpretation of the claim requires step A. If the claimed invention requires both the first and second conditions to occur, then the broadest reasonable interpretation of the claim requires both steps A and B.
The broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur. The system claim interpretation differs from a method claim interpretation because the claimed structure must be present in the system regardless of whether the condition is met and the function is actually performed.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 7 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The specification does not support doing the steps of claim 7 in addition to the amended steps of claim 1. As shown within figure 7 and corresponding paragraphs [79-80], once the new encoding matches the first encoding, the narrative text is annotated (fig 7, step 718). Once the annotation is completed, the process ends.  There is no support within the specification of marking a fourth anchor term (claim 1) in addition to marking a second anchor term. The originally filed claims provided the support of marking the first anchor term, second anchor term and third anchor term in one situation (claim 7 of claims filed 2/4/19). In addition, the originally filed claims provided the support for marking the first anchor term and fourth anchor term. However, there is no support for marking the first anchor term, second anchor term, third anchor term and fourth anchor term.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 9-14, 16, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sun United States Patent Application Publication US 2019/0130073 in view of Sunghwan Sohn, Cheryl Clark, Scott R Halgrim, Sean P Murphy, Christopher G Chute, Hongfang Liu, "MedXN: an open source medication extraction and normalization tool for clinical text", Journal of the American Medical Informatics Association, Volume 21, Issue 5, September 2014, Pages 858–865 (hereinafter “Sohn”), in further view of Risken United States Patent Application Publication US 2014/0181128.
Regarding claim 1, Sun discloses a method comprising: 
selecting, from within metadata describing a narrative text, a first encoding, the first encoding comprising a standardized text string, the first encoding formed according to an encoding scheme (Sun, para [0093], “sinusitis, acute” represents a first encoding, a relational model represents an encoding scheme);  
marking, as an anchor term, a portion of the standardized text string of the first encoding (Sun, para [0082], designates terms as “tokens”. Such as “sinusitis” being “acute” or “chronic”); 
defining a text window within the narrative text responsive to finding the anchor term within the narrative text, the text window comprising an instance of the anchor term within the narrative text (Sun, para [0095], defines text windows based on tokens); 

marking, as a fourth anchor term, a portion of the standardized text string of the first encoding (Sun, para [0082], marks words, sentences and paragraphs as tokens interpreted as marking multiple words as anchor terms within a text); 
defining a fourth text window within the narrative text responsive to finding the fourth anchor term within the narrative text, the fourth text window comprising an instance of the fourth anchor term within the narrative text and all words of the narrative text within a predetermined distance before and after the instance (Sun, para [0093], tests a correspondence between multiple tokens, “problem”, “acute”, “sinusitis”, “chronic” and “asthma”. Determines that the tokens are not a good match for the context of the narrative text); 
encoding, according to the encoding scheme using the trained machine learning classifier, the fourth text window into a fourth encoding (Sun, para [0201], text windows are applied to language encoding models); 
defining an expanded text window within the narrative text responsive to a mismatch between the fourth encoding and the first encoding, the expanded text window comprising an expansion of the fourth text window by a predetermined amount (Sun, para [0094], determines that the tokens are “split tokens” wherein a full token is a combination of 2 tokens within the reference material separated by other words (interpreted as a fifth encoding), “sinusitis, chronic”); 
encoding, according to the encoding scheme using the trained machine learning classifier, the expanded text window into a fifth encoding (Sun, para [0201], text windows are applied to language encoding models); 

Sun does not disclose:
defining a text window within the narrative text responsive to finding the anchor term within the narrative text, the text window comprising an instance of the anchor term within the narrative text and all words of the narrative text within a predetermined distance before and after the instance; and
annotating, responsive to the second encoding being identical to the first encoding, the narrative text, the annotating creating new data linking text of the narrative text within the text window with the second encoding.
Sohn discloses: 
defining a text window within the narrative text responsive to finding the anchor term within the narrative text, the text window comprising an instance of the anchor term within the narrative text and all words of the narrative text within a predetermined distance before and after the instance (Sohn, page 861, first column of page, “Synonym and abbreviation expansion” section, a compiled list of medications that don’t start or end with the abbreviations can be used in the expansion).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the defining of text windows to include an amount before and after the abbreviation. The motivation for doing so would have been to extract comprehensive medication information with high accuracy and demonstrated good normalization capability (Sohn, abstract).
Sun in view of Sohn does not disclose:

Risken discloses:
annotating, responsive to the second encoding being identical to the first encoding, the narrative text, the annotating creating new data linking text of the narrative text within the text window with the second encoding (Risken, para [0073-74], determines if concepts match terms and generates annotations based on matching).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the testing of Sun to include the testing and annotation as taught by Risken.  The motivation for doing so would have been to more efficiently tie together concepts (Risken, para [0073-74]).

Regarding claim 2, Sun in view of Sohn in further view of Risken discloses the method of claim 1. Sun additionally discloses wherein the narrative text describes an adverse event and the encoding scheme encodes the adverse event as a standardized hierarchy of text descriptions (Sun, para [0155], with reference to fig 12, narrative text represented by text 1210. Annotation codes 1222 and 1224 are medical diagnosis and procedure codes; Sun, para [0098], standard codes, such as meddra are organized hierarchically).

Regarding claim 3, Sun in view of Sohn in further view of Risken discloses the method of claim 1. Sun additionally discloses wherein the narrative text describes a medical report of a patient and the encoding scheme encodes a diagnosis relating to the medical report (Sun, para [0155], with reference to 

Regarding claim 4, Sun in view of Sohn in further view of Risken discloses the method of claim 1. Sun additionally discloses wherein the portion comprises a word of the standardized text string of the first encoding (Sun, para [0068], anchor terms represented by medical terms such as “hypertension” and “meningitis”)

Regarding claim 5, Sun in view of Sohn in further view of Risken discloses the method of claim 4. Sun additionally discloses wherein the word comprises a first word of the standardized text string of the first encoding (Sun, para [0068], anchor terms represented by medical terms such as “hypertension” and “meningitis”. The singular terms are interpreted as first words).

Regarding claim 6, Sun in view of Sohn in further view of Risken discloses the method of claim 4. Sun additionally discloses wherein the word comprises a random word of the standardized text string of the first encoding (Sun, para [0066], “random” interpreted as any term used to describe a medical term in a free-form narration).

Regarding claim 9, Sun discloses a computer usable program product comprising one or more computer- readable storage media, and program instructions stored on at least one of the one or more storage media, the stored program instructions comprising: 
program instructions to select, from within metadata describing a narrative text, a first encoding, the first encoding comprising a standardized text string, the first encoding formed according 
program instructions to mark, as an anchor term, a portion of the standardized text string of the first encoding (Sun, para [0082], designates terms as “tokens”. Such as “sinusitis” being “acute” or “chronic”); 
program instructions to define a text window within the narrative text responsive to finding the anchor term within the narrative text, the text window comprising an instance of the anchor term within the narrative text and all words of the narrative text (Sun, para [0095], defines text windows based on tokens);
program instructions to encode, according to the encoding scheme using a trained machine learning classifier, the text window into a second encoding, the trained machine learning classifier trained before use with training data comprising pairs of text strings and corresponding encodings (Sun, para [0201], text windows are applied to language encoding models).
Sun does not disclose:
program instructions to define a text window within the narrative text responsive to finding the anchor term within the narrative text, the text window comprising an instance of the anchor term within the narrative text and all words of the narrative text within a predetermined distance before and after the instance; and
program instructions to annotate, responsive to the second encoding being identical to the first encoding, the narrative text, the annotating creating new data linking text of the narrative text within the text window with the second encoding.
Sohn discloses: 
program instructions to define a text window within the narrative text responsive to finding the anchor term within the narrative text, the text window comprising an instance of the anchor term within before and after the instance (Sohn, page 861, first column of page, “Synonym and abbreviation expansion” section, a compiled list of medications that don’t start or end with the abbreviations can be used in the expansion).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the defining of text windows to include an amount before and after the abbreviation. The motivation for doing so would have been to extract comprehensive medication information with high accuracy and demonstrated good normalization capability (Sohn, abstract).
Sun in view of Sohn does not disclose:
program instructions to annotate, responsive to the second encoding being identical to the first encoding, the narrative text, the annotating creating new data linking text of the narrative text within the text window with the second encoding.
Risken discloses:
program instructions to annotate, responsive to the second encoding being identical to the first encoding, the narrative text, the annotating creating new data linking text of the narrative text within the text window with the second encoding (Risken, para [0073-74], determines if concepts match terms and generates annotations based on matching).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the testing of Sun to include the testing and annotation as taught by Risken.  The motivation for doing so would have been to more efficiently tie together concepts (Risken, para [0073-74]).

claim 10, Sun in view of Risken discloses the computer usable program product of claim 9.  Sun additionally discloses wherein the narrative text describes an adverse event and the encoding scheme encodes the adverse event as a standardized hierarchy of text descriptions (Sun, para [0155], with reference to fig 12, narrative text represented by text 1210. Annotation codes 1222 and 1224 are medical diagnosis and procedure codes; Sun, para [0098], standard codes, such as meddra are organized hierarchically).

Regarding claim 11, Sun in view of Risken discloses the computer usable program product of claim 9.  Sun additionally discloses wherein the narrative text describes a medical report of a patient and the encoding scheme encodes a diagnosis relating to the medical report (Sun, para [0155], with reference to fig 12, narrative text represented by text 1210. Annotation codes 1222 and 1224 are medical diagnosis and procedure codes; Sun, para [0098], standard codes, such as meddra are organized hierarchically).

Regarding claim 12, Sun in view of Risken discloses the computer usable program product of claim 9.  Sun additionally discloses wherein the portion comprises a word of the standardized text string of the first encoding (Sun, para [0068], anchor terms represented by medical terms such as “hypertension” and “meningitis”).

Regarding claim 13, Sun in view of Risken discloses the computer usable program product of claim 12.  Sun additionally discloses wherein the word comprises a first word of the standardized text string of the first encoding (Sun, para [0068], anchor terms represented by medical terms such as “hypertension” and “meningitis”. The singular terms are interpreted as first words).

claim 14, Sun in view of Risken discloses the computer usable program product of claim 12.  Sun additionally discloses wherein the word comprises a random word of the standardized text string of the first encoding (Sun, para [0066], “random” interpreted as any term used to describe a medical term in a free-form narration).

Regarding claim 16, Sun in view of Sohn in further view of Risken discloses the computer usable program product of claim 9. Sun additionally discloses further comprising: 
program instructions to mark, as a fourth anchor term, a portion of the standardized text string of the first encoding (Sun, para [0082], marks words, sentences and paragraphs as tokens interpreted as marking multiple words as anchor terms within a text); 
program instructions to define a fourth text window within the narrative text responsive to finding the fourth anchor term within the narrative text, the fourth text window comprising an instance of the fourth anchor term within the narrative text and all words of the narrative text within a predetermined distance (Sun, para [0093], tests a correspondence between multiple tokens, “problem”, “acute”, “sinusitis”, “chronic” and “asthma”. Determines that the tokens are not a good match for the context of the narrative text); 
program instructions to encode, according to the encoding scheme using the trained machine learning classifier, the fourth text window into a fourth encoding(Sun, para [0201], text windows are applied to language encoding models); 
program instructions to define an expanded text window within the narrative text responsive to a mismatch between the fourth encoding and the first encoding, the expanded text window comprising an expansion of the fourth text window; program instructions to encode, according to the encoding scheme using the trained machine learning classifier, the expanded text window into a fifth encoding (Sun, para [0094], determines that the tokens are “split tokens” wherein a full token is a combination of 
and program instructions to annotate, responsive to the fifth encoding being identical to the first encoding, the narrative text, the annotating creating new data linking text of the narrative text within the expanded text window with the fifth encoding (Sun, para [0155], with reference to fig 12, narrative text represented by text 1210. Annotation codes 1222 and 1224 are medical diagnosis and procedure codes; Sun, para [0098], standard codes, such as meddra are organized hierarchically).

Regarding claim 19, Sun discloses a computer system comprising one or more processors, one or more computer-readable memories, and one or more computer-readable storage media, and program instructions stored on at least one of the one or more storage media for execution by at least one of the one or more processors via at least one of the one or more memories, the stored program instructions comprising:
program instructions to select, from within metadata describing a narrative text, a first encoding, the first encoding comprising a standardized text string, the first encoding formed according to an encoding scheme (Sun, para [0093], “sinusitis, acute” represents a first encoding, a relational model represents an encoding scheme);
program instructions to mark, as an anchor term, a portion of the standardized text string of the first encoding (Sun, para [0082], designates terms as “tokens”. Such as “sinusitis” being “acute” or “chronic”); 
program instructions to define a text window within the narrative text responsive to finding the anchor term within the narrative text, the text window comprising an instance of the anchor term within the narrative text and all words of the narrative text (Sun, para [0095], defines text windows based on tokens);

Sun does not disclose:
program instructions to define a text window within the narrative text responsive to finding the anchor term within the narrative text, the text window comprising an instance of the anchor term within the narrative text and all words of the narrative text within a predetermined distance before and after the instance; and
program instructions to annotate, responsive to the second encoding being identical to the first encoding, the narrative text, the annotating creating new data linking text of the narrative text within the text window with the second encoding.
Sohn discloses: 
program instructions to define a text window within the narrative text responsive to finding the anchor term within the narrative text, the text window comprising an instance of the anchor term within the narrative text and all words of the narrative text within a predetermined distance before and after the instance (Sohn, page 861, first column of page, “Synonym and abbreviation expansion” section, a compiled list of medications that don’t start or end with the abbreviations can be used in the expansion).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the defining of text windows to include an amount before and after the abbreviation. The motivation for doing so would have been to extract comprehensive medication information with high accuracy and demonstrated good normalization capability (Sohn, abstract).

program instructions to annotate, responsive to the second encoding being identical to the first encoding, the narrative text, the annotating creating new data linking text of the narrative text within the text window with the second encoding.
Risken discloses:
program instructions to annotate, responsive to the second encoding being identical to the first encoding, the narrative text, the annotating creating new data linking text of the narrative text within the text window with the second encoding (Risken, para [0073-74], determines if concepts match terms and generates annotations based on matching).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the testing of Sun to include the testing and annotation as taught by Risken.  The motivation for doing so would have been to more efficiently tie together concepts (Risken, para [0073-74]).

Regarding claim 20, Sun in view of Sohn in further view of Risken discloses the computer system of claim 19.  Sun additionally discloses wherein the narrative text describes an adverse event and the encoding scheme encodes the adverse event as a standardized hierarchy of text descriptions (Sun, para [0155], with reference to fig 12, narrative text represented by text 1210. Annotation codes 1222 and 1224 are medical diagnosis and procedure codes; Sun, para [0098], standard codes, such as meddra are organized hierarchically).

Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Sun United States Patent Application Publication US 2019/0130073 in view of Sunghwan Sohn, Cheryl Clark, Scott R Halgrim, Sean P Murphy, Christopher G Chute, Hongfang Liu, "MedXN: an open source medication .
	Regarding claim 7, Sun in view of Sohn in further view of Risken discloses the method of claim 1.  
	However, Sun in view of Sohn in further view of Risken does not disclose further comprising:
marking, as a second anchor term, a second portion of the standardized text string of the first encoding; 
marking, as a third anchor term responsive to failing to locate the second anchor term within the narrative text, a third specified portion of the standardized text string of the first encoding, the third specified portion being different from the second specified portion; 
defining a third text window within the narrative text responsive to finding the third anchor term within the narrative text, the third text window comprising an instance of the third anchor term within the narrative text and all words of the narrative text within a predetermined distance before and after the instance; Page 3 of 9 
Chankrapani eta - Appica;tion No. i6/266.610; Arny Dock>et No. P201 'O2047USOencoding, according to the encoding scheme using the trained machine learning classifier, the third text window into a third encoding; and annotating, responsive to the third encoding being identical to first encoding, the narrative text, the annotating creating new data linking text of the narrative text within the third text window with the third encoding.	
Beggelman discloses:
marking, as a second anchor term, a second portion of the standardized text string of the first encoding (Beggelman, para [0118], constructs knowledge categories based on input data within a new ontology; Beggelman, para [0086], ontology set up based on an input text where different tokens are 
marking, as a third anchor term responsive to failing to locate the second anchor term within the narrative text, a third specified portion of the standardized text string of the first encoding, the third specified portion being different from the second specified portion (Beggelman, para [0130], with reference to fig 4 step 320, if unmatched attributes are still present, new tokens are identified in the data); 
defining a third text window within the narrative text responsive to finding the third anchor term within the narrative text, the third text window comprising an instance of the third anchor term within the narrative text and all words of the narrative text within a predetermined distance (Beggelman, para [0130], once the new tokens are identified, it is determined if there is a match present; Beggelman, para [0127], match based on rules; Beggelman, para [0106], syntactical dependency rules used with regular expression would have a set distance); and  Page 37 of 44 
Docket No. P201802047US01encoding, according to the encoding scheme using the trained machine learning classifier, the third text window into a third encoding; and annotating, responsive to the third encoding being identical to first encoding, the narrative text, the annotating creating new data linking text of the narrative text within the third text window with the third encoding (Beggelman, para [0034], attaches information detail to be included in a new set of data when there is a match).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the annotation of Sun to include the determination of a mismatch in a natural language processing scheme based on the teachings of Beggelman.  The motivation for doing so would have been to enhance the knowledge of the reader when further information is presented (Beggelman, para [0018]).

claim 15, Sun in view of Sohn in further view of Risken discloses the computer usable program product of claim 9. Sun discloses marking multiple anchor terms (Sun, para [0082], marks words, sentences and paragraphs as tokens interpreted as marking multiple words as anchor terms within a text).
	However, Sun in view of Sohn in further view of Risken does not disclose further comprising:
program instructions to mark, as a second anchor term, a second portion of the standardized text string of the first encoding; program instructions to mark, as a third anchor term responsive to failing to locate the second anchor term within the narrative text, a third specified portion of the standardized text string of the first encoding, the third specified portion being different from the second specified portion; program instructions to define a third text window within the narrative text responsive to finding the third anchor term within the narrative text, the third text window comprising an instance of the third anchor term within the narrative text and all words of the narrative text within a predetermined distance before and after the instance; program instructions to encode, according to the encoding scheme using the trained machine learning classifier, the third text window into a third encoding; and program instructions to annotate, responsive to the third encoding being identical to first encoding, the narrative text, the annotating creating new data linking text of the narrative text within the third text window with the third encoding.
	Beggelman discloses:
program instructions to mark, as a second anchor term, a second portion of the standardized text string of the first encoding (Beggelman, para [0118], constructs knowledge categories based on input data within a new ontology; Beggelman, para [0086], ontology set up based on an input text where different tokens are determined/marked based syntactical rules of the text string; Beggelman, para [0130], with reference to fig 4 step 310, scans input data for tokens related to a non-matched attribute); 

program instructions to define a third text window within the narrative text responsive to finding the third anchor term within the narrative text, the third text window comprising an instance of the third anchor term within the narrative text and all words of the narrative text within a predetermined distance (Beggelman, para [0130], once the new tokens are identified, it is determined if there is a match present; Beggelman, para [0127], match based on rules; Beggelman, para [0106], syntactical dependency rules used with regular expression would have a set distance); and  Page 40 of 44 
Docket No. P201802047US01program instructions to encode, according to the encoding scheme using the trained machine learning classifier, the third text window into a third encoding; and program instructions to annotate, responsive to the third encoding being identical to first encoding, the narrative text, the annotating creating new data linking text of the narrative text within the third text window with the third encoding (Beggelman, para [0034], attaches information detail to be included in a new set of data when there is a match).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the annotation of Sun to include the determination of a mismatch in a natural language processing scheme based on the teachings of Beggelman.  The motivation for doing so would have been to enhance the knowledge of the reader when further information is presented (Beggelman, para [0018]).

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Sun United States Patent Application Publication US 2019/0130073 in view of Sunghwan Sohn, Cheryl Clark, Scott R Halgrim, Sean P Murphy, Christopher G Chute, Hongfang Liu, "MedXN: an open source medication extraction and normalization tool for clinical text", Journal of the American Medical Informatics Association, Volume 21, Issue 5, September 2014, Pages 858–865 (hereinafter “Sohn”), in further view of Risken United States Patent Application Publication US 2014/0181128, in further view of Bao United States Patent Application Publication US 2017/0091164.
Regarding claim 17, Sun in view of Sohn in further view of Risken discloses the computer usable program product of claim 9.  Sun in view of Sohn in further view of Risken does not disclose wherein the stored program instructions are stored in a computer readable storage medium in a data processing system, and wherein the stored program instructions are transferred over a network from a remote data processing system
Bao discloses wherein the stored program instructions are stored in a computer readable storage medium in a data processing system, and wherein the stored program instructions are transferred over a network from a remote data processing system (Bao, para [0030], computer readable program instructions can be downloaded over a network from an external computer).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the instructions to be transferred over a network based on the teachings of Bao. The motivation for doing so would have been to allow information to be shared over the internet (Bao, para [0030]).
 
Regarding claim 18, Sun in view of Sohn in further view of Risken discloses the computer usable program product of claim 9.  Sun in view of Sohn in further view of Risken does not disclose wherein the stored program instructions are stored in a computer readable storage medium in a server data 
Bao discloses wherein the stored program instructions are stored in a computer readable storage medium in a server data processing system, and wherein the stored program instructions are downloaded over a network to a remote data processing system for use in a computer readable storage medium associated with the remote data processing system (Bao, para [0030], computer readable program instructions can be downloaded over a network from an external computer. External computer that supplies information interpreted as a server; Bao, para [0069], with reference to fig 2, computer contains memory element 208).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the instructions to be transferred over a network based on the teachings of Bao. The motivation for doing so would have been to allow information to be shared over the internet (Bao, para [0030]).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7 and 9-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOPE C SHEFFIELD whose telephone number is (303)297-4265.  The examiner can normally be reached on Monday-Friday, 9:00 am-5:00pm PT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on (571)272-4124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HOPE C SHEFFIELD/Primary Examiner, Art Unit 2178